Citation Nr: 0802069	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 9, 
2002 for the assignment of a total disability evaluation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from June 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDINGS OF FACT

1.  An informal claim for an increased rating for a service-
connected right knee disability was received on August 1, 
1999.  An October 1999 rating decision denied an increased 
rating.  

2.  The veteran raised a claim for TDIU in a substantive 
appeal of the October 1999 received on February 9, 2000.  An 
unappealed July 2000 rating decision denied TDIU.  

3.  A Board decision dated in March 2001 granted a 60 percent 
rating for a service-connected total right knee replacement.  
A March 2001 rating decision granted an effective date of 
August 1, 1999 for a 60 percent evaluation for service-
connected total right knee replacement.

4.  The veteran met the schedular criteria for a TDIU rating 
as of August 1, 1999, with a single service-connected 
disability rated as 60 percent disabling.

5.  An informal claim for a TDIU was received on August 7, 
2000.  

6.  A claim for TDIU was received on December 9, 2003.  A 
February 2004 rating decision granted TDIU, effective 
September 9, 2002.

7.  Within the one year period prior to August 7, 2000, 
medical evidence showed that the veteran's service-connected 
disabilities, alone, were of such severity as to preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of August 7, 1999 for a 
grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 



A.  Duty to Notify

In a January 2004 letter, the RO notified the veteran of the 
evidence required to establish entitlement to TDIU.  This 
letter explained VA's duty to assist the veteran with the 
development of his claim and specified what types of evidence 
VA would be responsible for obtaining and what type of 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The January 2004 letter did not provide the veteran with 
notice pursuant to VCAA as to what evidence was required for 
him to substantiate his claim for an earlier effective date 
for the grant of TDIU.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that any error in a VCAA notice should be 
presumed prejudicial.  The claimant bears the burden of 
demonstrating such error. VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

However, in statements submitted in support of this claim, 
the veteran and his representative have demonstrated actual 
knowledge of the evidence needed to substantiate the claim.  
Therefore, the Board finds that the essential fairness of the 
adjudication was not affected by the deficiency of the VCAA 
notice.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
evidence has been obtained to the extent possible.  The 
veteran has not identified any outstanding evidence.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Law and Regulations  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2007).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400. 

If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2007).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2007).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(2) (2007).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).


II.  Analysis

A January 1989 rating decision granted service connection for 
total knee replacement, right, due to meniscectomy with 
traumatic arthritis and assigned a 30 percent rating from 
October 1988.  

A June 1995 rating decision granted service connection for 
contracture of gastroc soleus muscle, right leg, as secondary 
to the service-connected disability of total replacement due 
to meniscectomy and traumatic arthritis of the right knee.  A 
10 percent evaluation was granted effective May 8, 1995.

In June 1998, the veteran submitted a claim for a temporary 
total rating for a service-connected right knee disability 
based a claim for an increased rating for a right knee 
disability was received.  An October 1998 rating decision 
granted a temporary total evaluation because of treatment 
requiring convalescence, pursuant to 38 C.F.R. § 4.30.  A 
temporary total rating was assigned from June 15, 1998 to 
August 1, 1999.

On August 4, 1999, the RO received a request for an 
examination of the right knee that was accepted as an 
informal claim for an increased rating for right total knee 
replacement.  An October 1999 rating decision denied an 
increased rating and continued the 30 percent rating for 
right knee total replacement.

On February 10, 2000, the veteran submitted a substantive 
appeal of the August 1999 rating decision.  In the appeal, 
the veteran stated that he had to retire from his job because 
of his right knee disability.  The RO accepted the 
substantive appeal as a claim for TDIU.  In a July 2000 
rating decision, the RO denied a TDIU rating.  The RO found 
that the veteran did not meet the criteria for a TDIU on a 
schedular basis and that the evidence did not show that his 
service-connected conditions prevented him from following 
substantially gainful employment.   
Private medical records submitted in February 2000 included 
an opinion from a private physician, W.C.G., M.D., dated in 
January 1999.  Dr. W.C.G. discussed the veteran's right knee 
disability.  This physician opined that the veteran should 
not be standing or walking all day and stated that it would 
be in the veteran's best interest to retire.  

In an August 2000 brief, the veteran's representative argued 
that a 60 percent evaluation should be awarded for the 
veteran's service-connected right knee disability.  The 
representative cited January 1999 physician statement which 
indicated that the veteran was disabled to his knee 
disability.

In March 2001, the Board issued a decision which increased 
the rating for the veteran's right knee disability from 30 
percent to 60 percent.  The RO assigned an effective date of 
August 1, 1999, the day following schedular reduction of the 
temporary total rating. 

A claim for service connection for post-traumatic stress 
disorder (PTSD) was received on September 10, 2002.  An April 
2003 rating decision granted service connection for PTSD and 
assigned a 50 percent rating.    

A new claim for TDIU was received on December 9, 2003.  The 
veteran alleged that he was totally disabled and unemployable 
due to his right knee disability.  A February 2004 rating 
decision granted a TDIU.  The RO assigned an effective date 
of September 9, 2002.  The effective date was based upon a 
September 9, 2002 VA examination which found that the veteran 
was unable to work due to PTSD.  

The Board finds that the August 7, 2000 brief could 
reasonably be construed as an informal claim for TDIU.  The 
August 7, 2000 brief expressed an intent to seek the maximum 
rating available for the veteran's right knee disability and 
discussed the January 1999 medical evidence which found that 
the veteran should retire do to his knee disability.  The 
schedular requirements for a TDIU were met as of August 1, 
1999.  Accordingly, the Board finds that it was factually 
ascertainable that an increase in disability occurred within 
one year of receipt of the veteran's informal claim, and an 
effective date of August 7, 1999 is warranted.  


ORDER

Entitlement to an effective date of August 7, 1999 for a TDIU 
is granted, subject to regulations governing the payment of 
monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


